DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/17/2022 have been fully considered but they are not persuasive. At first, Applicant argues that Digiovanna fails to teach “decoding algorithm” because the decoding algorithm requires an associated architecture for an adaptive threshold operation, where the adaptive threshold operation is applied to incoming neural signal streams generated as the user interacts with the digital object provided in the upstream portions (Remarks, page 10). The Office respectfully submits that the argument is not commensurate in scope with the claim language. Claim 1, as presented, does not require that the decoding algorithm includes associated architecture for an adaptive threshold operation. Under Broadest Reasonable Interpretation, the term “decoding algorithm” may be interpreted as a process of decoding a neural signal into a control signal. Digiovanna discloses a Brain Machine Interface (BMI) agent 110 including a BMI algorithm (Figs.1 and 2) for receiving neural signals from brain tissue and decoding the neural signals to generate control actions to control a movement of a prosthetic device (para. [0030]). Therefore, the BMI algorithm as taught by Digiovanna is equivalent to the decoding algorithm as recited in claim 1.
Secondly, Applicant argues that it would be improper to combine Digiovanna with Crawford because Digiovanna involves a prosthetic device which is different from an augmented reality of Crawford. In response to applicant's argument that Digiovanna is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Crawford discloses a method of converting neural signals into control signals to control an augmented reality system. Digiovanna discloses a method of converting neural signals into control signals to control a prosthetic device. In other words, Crawford and Digiovanna both direct to a method of decoding neural signals to generate a control signal. Therefore, it would have been obvious to modify the method of Crawford of decoding neural signals to control an augmented reality system to include the method of Digiovanna of generating a feedback (reward) associated with a behavior of a prosthetic device responsive to a control action; learning a mapping function between a mental task and the behavior in view of the feedback; and applying control actions to the prosthetic device in accordance with the learned functional mapping function to maneuver the prosthetic device for a targeted behavior. The motivation would have been in order to adapt the user’s behavior (Digiovanna, para. [0006]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,2,7,15-17,19 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. (US Pub 2016/0103487 A1) in view of Digiovanna et al. (US Pub 2010/0137734 A1).
Regarding claim 1; Crawford teaches a method for decoding of neurological activities (Figs.10 and 11, para. [0071], a method of providing augmented reality using a Brain-Computer Interface (BCI) system), the method comprising: 
providing a digital object to a user within a virtual environment (Fig.11, for example, providing an AR 1110 including a virtual object (e.g., lizard 1112; [0071 and 0074])); 
responsive to detecting a neural signal stream from a brain computer interface coupled to the user, as the user interacts with the digital object (Fig.11, para. [0074], the virtual object (e.g., lizard 1112) is moved from a tablet 1114 towards a laptop 1140 based on decoding the brain activity); 
in a first reinforcement loop, generating a classification of a neurological activity of the user upon processing the neural signal stream with a decoding algorithm (para. [0038], a pattern recognition system processes the brain activity and classifies the brain activity pattern), and reinforcing a relationship between the user and the digital object by modulating a set of modulation features of the digital object based on the neurological activity (Fig.11, para. [0058,0059,0074,0112], the virtual object (e.g., lizard 1112) is moved from a tablet 1114 towards a laptop 1140 based on decoding the brain activity. For example, a user could use eye tracking input to select a target, and then use the BCI system to provide input to act on the target that is being focused upon. e.g., the object the user is looking at changes color based on the brain activity pattern. This example could also be applied to visual media, e.g., the user could focus on a character, and the user's brain activity pattern could mark that character as being more interesting).
Crawford does not teach that in a second reinforcement loop implemented contemporaneously with the first reinforcement loop, modulating a set of parameters of the decoding algorithm based upon interactions between the user and the digital object.
Digiovanna teaches in a second reinforcement loop implemented contemporaneously with the first reinforcement loop, modulating a set of parameters of the decoding algorithm based upon interactions between the user and the object (Figs.3 and 4, para. [0007,0011,0039], Sajda discloses a method for Brain Machine Interface (BMI) control including capturing neural signals during a mental task to maneuver a prosthetic device and applying at least one control action to the prosthetic device for a targeted behavior. The method further comprises receiving feedback (e.g., reward) associated with a behavior of the prosthetic device responsive to the control action and learning a functional mapping between the mental task and the behavior in view of the feedback. Therefore, Digiovanna further teaches, in a second reinforcement loop (i.e., feedback) contemporaneously with a first reinforcement loop (i.e., generating a control action in response to the neural signals); modulating a set of parameters of the decoding algorithms (e.g., adapt one or more weights of the neural network, para. [0014]) based on the interaction between the user and the object (i.e., the feedback (reward) is associated with the interaction between the user and the prosthetic device)).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of Crawford of providing augmented reality using BCI system to include the method of Digiovanna of applying a control action to a prosthetic device by decoding a neural signal; generating a feedback associated with a behavior of the prosthetic device responsive to the control action; learning a mapping function between a mental task and the behavior in view of the feedback; and applying control actions to the prosthetic device in accordance with the learned functional mapping function to maneuver the prosthetic device for a targeted behavior. Accordingly, Crawford as modified by Digiovanna would render a method of generating a feedback (reward) associated with a behavior of a virtual object in response to a control action; and adapting one or more weights of the neural network in response to the feedback. The motivation would have been in order to enable the BCI system to adapt the user’s behavior.
Regarding claim 2; Crawford and Digiovanna teach the method of claim 1 as discussed above. Crawford further teaches that the digital object comprises a body, and wherein the set of modulation features comprises a morphological feature associated with a shape of the body, a motion feature associated with motion of at least a portion of the body, a color feature, a rhythmic feature, a sonic feature, a geospatial feature, an animated feature, and a transformation feature (para. [0051,0058,0059,0071- 0073,0074,0112,0174], the virtual object (e.g., lizard 1112) is moved from a tablet 1114 towards a laptop 1140 based on decoding the brain activity. For example, a user could use eye tracking input to select a target, and then use the BCI system to provide input to act on the target that is being focused upon. e.g., the object the user is looking at changes color based on the brain activity pattern. Users may train mental imagery that is paired with 3D models and/or animation of those models to perform specific actions. Thus, by thinking about the model, the user may cause the 3D model or animation to appear while viewing through a device with AR capability. The AR experience may include visual, audio, tactile, or any other sense-based experience).
Regarding claim 7; Crawford and Digiovanna teach the method of claim 1 as discussed above. Crawford further teaches reinforcing the relationship between the user and the digital object comprises generating a characterization of cognitive and affective changes of the user while interacting with the digital object and the virtual environment, and modulating the set of modulation features of the digital object and the virtual environment based upon the characterization of cognitive and affective changes (para. [0032,0058,0060], the use of biophysical sensor devices, temporal and spatial patterns of biophysical signals may be used to measure and identify psychological states or mental representations of a person to reveal information, such as cognitive workload, attention/distraction, mood, sociological dynamics, memories, and others. Utilization of these data unlocks a new frontier for opportunities in human-machine interaction. Cognitive psychology provide strong support for the neural network model, which proposes that representations in the brain are stored as patterns of distributed brain activity co-occurring in a particular temporal and spatial relationship. For example, a response to a particular input, such as a picture, results in a distribution of neuronal activity that is distributed across the brain in a specific pattern in time and cortical spatial location in your brain, which produces as an output the visual representation of the input).
Regarding claim 15; Crawford teaches a system (a wearable system 300, Fig.3) comprising: a hardware platform configured to couple to a brain computer interface (BCI) worn at a head region of a user (see Fig.3), the hardware platform comprising: an electronics subsystem for conditioning outputs of the BCI; and a computing subsystem in communication with the electronics subsystem and comprising a non-transitory computer-readable storage medium containing computer program code for operating in: a content delivery mode that provides a digital object to a user within a virtual environment; a detection mode that detects a neural signal stream from the BCI, as the user interacts with the digital object; a first reinforcement architecture defining a first loop wherein, in the detection mode, the first reinforcement architecture generates a classification of a neurological activity of the user upon processing the neural signal stream with a decoding algorithm, and reinforces a relationship between the user and the digital object upon modulating a set of modulation features of the digital object based on the neurological activity; and a second reinforcement architecture defining a second loop implemented contemporaneously with the first loop, wherein in the detection mode, the second reinforcement architecture modulates a set of parameters of the decoding algorithm based upon interactions between the user and the digital object (similar to the analysis of claim 1 above).
Regarding claim 16; Crawford and Digiovanna teach the system of claim 15 as discussed above. Crawford further teaches the hardware platform comprises an input unit for receiving at least one of electrical surface signals, optical signals, and single neuron signals (Fig.3, para. [0049], EEG signal).
Regarding claim 17; Crawford and Digiovanna teach the system of claim 15 as discussed above. The limitation of claim 17 is substantially similar to claim 2 above. Thus, claim 17 is rejected similar to the rejection of claim 2.
Regarding claim 19; Crawford and Digiovanna teach the system of claim 15 as discussed above. The limitation of claim 19 is substantially similar to claim 7 above. Thus, claim 19 is rejected similar to the rejection of claim 7.

Claims 4,18 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. (US Pub 2016/0103487 A1) in view of Digiovanna et al. (US Pub 2010/0137734 A1) as applied to claim 1,15 above; further in view of Sajda et al. (US Pub 2019/0101985 A1).
Regarding claim 4; Crawford and Digiovanna teach the method of claim 1 as discussed above. Crawford and Digiovanna do not teach that processing the neural signal stream with the decoding algorithm comprises implementing an adaptive thresholding operation comprising an adjustable penalty parameter configured to adjust a false classification frequency associated with the classification of the neurological activity of the user.
	Sajda teaches processing the neural signal stream with the decoding algorithm comprises implementing an adaptive thresholding operation comprising an adjustable penalty parameter configured to adjust a false classification frequency associated with the classification of the neurological activity of the user (Fig.3, para. [0041,0050], Sajda discloses a machine learning module 300 including a hybrid BCI (Brain Computer Interface). Sajda further discloses that, by adjusting maximum and minimum thresholds, a classifier can be adjusted to yield a higher or lower false positive rate).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of Crawford and Digiovanna of providing AR using BCI system to include the teaching of Sajda that a classifier can be adjusted to yield higher or lower false positive rate by adjusting maximum and minimum thresholds. The motivation would have been in order to improve the accuracy of decoding process.
Regarding claim 18; Crawford and Digiovanna teach the system of claim 15 as discussed above. The limitation of claim 18 is substantially similar to claim 4 above. Thus, claim 18 is rejected similar to the rejection of claim 4.

Claims 8,9 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. (US Pub 2016/0103487 A1) in view of Digiovanna et al. (US Pub 2010/0137734 A1) as applied to claim 1,15 above; further in view of Cimenser et al. (US Pub 2018/0188807 A1).
Regarding claim 8; Crawford and Digiovanna teach the method of claim 1 as discussed above. Crawford and Digiovanna do not teach entering a user state probing mode in a time window, wherein in the user state probing mode, the method further comprises generating control instructions for adjusting a set of stimuli of at least one of the digital object and the virtual environment, and receiving an enriched neural signal stream from the BCI.
	Cimenser teaches entering a user state probing mode in a time window (para. [0004], an event-related potential (ERP) is corresponding to a response of a brain to a stimulus event. ERPs are detected via EEG as fluctuations during a period of time), wherein in the user state probing mode, the method further comprises generating control instructions for adjusting a set of stimuli of at least one of the digital object and the virtual environment, and receiving an enriched neural signal stream from the BCI (para. [0046], time-based measurements of electrical potential observed via the EEG interfaces over a period of time may be captured and analyzed to identify characteristic fluctuations in electrical potential that correspond to an event-related potential (ERP). An ERP refers to a response of the brain of a human subject that results from a sensory-based event, cognitive-based event, and/or motor-based event (collectively referred to as stimulus events). Para. [0133], virtual objects may be selectively presented on HMD device as visual stimulus that elicits ERPs from the user that may be detected by EEG interface).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of Crawford and Digiovanna of providing augmented reality using BCI system to include the method of Cimenser of providing virtual objects as visual stimuli; and detecting ERP by EEG interfaces. The motivation would have been in order to facilitate detecting response of the user to the stimuli when using AR system.
Regarding claim 9; Crawford, Digiovanna, and Cimenser teach the method of claim 1 as discussed above. Crawford further teaches in the user state probing mode, extracting a cognitive state comprising an affective state of the user and an authentication of an identity of the user (para. [0032,0041,0058,0060], the BCI system may be used to provide user identification and authentication using brain signatures), and contemporaneously with the time window, modulating at least one of the set of modulation features of the digital object and a set of environmental features of the virtual environment based on the cognitive state of the user (see the analysis of claim 1, Fig.11a-11d).

Claims 10,11,13,14,20 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. (US Pub 2016/0103487 A1) in view of Digiovanna et al. (US Pub 2010/0137734 A1) as applied to claim 1,15 above; further in view of Coleman et al. (US Patent No. 9,983,670).
Regarding claim 10; Crawford and Digiovanna teach the method of claim 1 as discussed above. Crawford further teaches generating a unique identifier for the user, the unique identifier comprising a set of unique signatures corresponding to cognitive responses of the user to reinforced versions of the set of modulation features for the digital object (para. [0032,0041,0058,0060], the BCI system may be used to provide user identification and authentication using brain signatures).
Crawford and Digiovanna do not teach upon convergence of the decoding algorithm.
	Coleman teaches upon convergence of the decoding algorithm (Fig.9 shows an enhanced machine learning process comprising determining accuracy (step 9014); and determining whether the accuracy of the model converges (step 9016)).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of Crawford and Digiovanna of providing augmented reality using BCI system to include the method of Coleman of determining whether an accuracy of a model converges. The motivation would have been in order to reduce error.
Regarding claim 11; Crawford, Digiovanna, and Coleman teach the method of claim 10 as discussed above. Crawford further teaches refining the unique identifier (para. [0150,0151], calibrating the brain signature) and continuously authenticating the user based on the unique identifier during implementation of the first feedback loop and the second feedback loop (para. [0041,0042,0150, 0151], determining a brain signature and calibrating the brain signature).
Regarding claim 13; Crawford and Digiovanna teach the method of claim 1 as discussed above. Crawford further teaches with generation of reinforced versions of the set of modulation features of the digital object for the user: delivering tailored digital content to the user within the virtual environment (para. [0076,0090,0140], AR character and AR environment content are implemented.
	Crawford and Digiovanna do not teach upon convergence of the decoding algorithm.
	Coleman teaches upon convergence of the decoding algorithm (Fig.9 shows an enhanced machine learning process comprising determining accuracy (step 9014); and determining whether the accuracy of the model converges (step 9016)).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of Crawford and Digiovanna of providing augmented reality using BCI system to include the method of Coleman of determining whether an accuracy of a model converges.  The motivation would have been in order to reduce error.
Regarding claim 14; Crawford and Digiovanna teach the method of claim 1 as discussed above. Crawford further teaches delivering digital content, within the virtual environment (see Figs. 11a-11d, para. [0038,0071,0073]).
	Crawford does not teach digital content as a reward to the user.
	Digiovanna teaches digital content as a reward to the user (para. [0007-0011], Fig.2).
	The motivation is the same as claim 1.
Regarding claim 20; Crawford and Digiovanna teach the system of claim 15 as discussed above. The limitation of claim 20 is substantially similar to claim 10 above. Thus, claim 20 is rejected similar to the rejection of claim 10.
Allowable Subject Matter
Claims 3,5,6,12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art, alone or in combination, fails to teach all limitations recited in claims 3,5,6,12.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H TRUONG/Examiner, Art Unit 2691   

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691